Citation Nr: 1140102	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-04 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a surgical scar of the left foot secondary to service-connected bilateral fasciitis, status post left plantar fasciectomy, with heel spur resection and right great toe gout.  

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee with gout.

3.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome and gout of the right knee with a history of degenerative joint disease.

4.  Entitlement to an evaluation in excess of 30 percent for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection and right great toe gout.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for a surgical scar of the left foot secondary to service-connected bilateral fasciitis, status post left plantar fasciectomy with heel spur resection and right great toe gout, assigning an initial 10 percent evaluation for that condition; and continued the 10 percent evaluations in effect for right and left knee disabilities with gout, as well as a 30 percent evaluation for bilateral fasciitis, status post left plantar fasciectomy, with heel spur resection and right great toe gout.

The increased rating claims for left and right knee disabilities with gout, as well as for bilateral fasciitis with gout of the right great toe, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A service-connected post surgical scar of the left foot is manifested by symptoms of tenderness and pain; the scar does not exceed 12 square inches in size, does not cause limitation of motion or function in the area of the Veteran's left foot, does not impact 20 to 40 percent of the entire body or 20 to 40 percent of an exposed area, does not require systemic therapy such as with corticosteroids or other immunosuppressive drugs, and is not productive of or comparable to a moderately severe foot injury.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for a surgical scar of the left foot have not been met for any portion of the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7806 (2008); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

With respect to the claim on appeal, as this arises from a grant of service connection, the notice that was provided before service connection was granted, was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007)

To the extent that the claim on appeal includes a component of increased (staged) ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided to the Veteran in a July 2008 letter.  Thereafter, the RO readjudicated the claim in Supplemental Statements of the Case issued in June and October 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records  and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's service treatment records.  Examinations for VA purposes were conducted in 2007 and 2009.  The file also contains statements and contentions made by the Veteran and his representative, which do not in any way include assertions to the effect that any additional evidence pertinent to the claim exists, or that the examinations furnished by VA and QTC are in any way inadequate.  Significantly, the Veteran has not indicated that the manifestations associated with his left foot scar have increased or changed in any way since they were last evaluated in 2009.  Hence the evidence on file is sufficient for rating purposes and remand for a new VA examination is not required.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

By rating action of July 2007, service connection was established for a surgical scar of the left foot, for which a 10 percent evaluation was established effective from June 2006.  The grant was based on evidence revealing the presence of a residual scar on the left foot, following surgery in February 2005 associated with the Veteran's service-connected bilateral fasciitis.  The Veteran's appeal arises from the initial 10 percent rating assigned.  

VA records reflect that the Veteran underwent plantar fasciectomy with heel spur of the left foot in early February 2005.  A February 2006 record indicates that the Veteran reported having some swelling at the surgical site.  Objective examination revealed minimal scar formation with no evidence of dehiscence.  When evaluated in April 2006, the findings included a well-healed mid foot surgical scar.  In June 2006, examination revealed that the Veteran had a well-healed medial mid foot surgical scar which showed significant allodynia.  The foot was neurovascularly intact, strength of the dorsiflexor and plantarflexor were 5/5, and there was full range of motion of the tibiotalar joint.  A November 2006 record indicates that post-surgery, the Veteran had resumed his occupation as a mail carrier.  The Veteran reported that he walked 3 to 4 miles a day and never had to miss work due to foot pain.  He reported that his peri-incisional skin was very tender.  Examination revealed a well-healed surgical scar on the medical aspect of the hind foot with some moderate soft tissue swelling and tenderness to palpation.

The Veteran was seen by VA podiatry in May 2007.  Examination revealed edema along the incision site of the left foot, with fibrotic-like tissue under the skin of the incision site, as well a pain at the site.  Muscle strength and range of motion were within normal limits for the Veteran's age and physical condition.  Possible nerve entrapment post-surgery was assessed and gel inserts were ordered. 

A VA examination of the feet was conducted in May 2007 and medical records were reviewed.  The Veteran acknowledged having pain, weakness and lack of endurance in the medial aspect of the foot, at the surgical site.  Slight tenderness of a surgical scar of the left foot was noted.  

In a statement provided in February 2008, the Veteran complained of swelling and puffiness of the left foot and heel since the surgery.  He had made no comments relating specifically to the scar or any associated symptomatology.

In September 2008, the Veteran underwent an examination (primarily of the knees and right foot) for VA purposes conducted by QTC.  Examination of the left foot revealed a moderate degree of valgus and moderate mal-alignment of the forefoot/midfoot.  There was no evidence of hallux valgus, hallux rigidus, pes cavus, deformity or hammertoes.  There was no limitation with standing or walking.  It was noted that the Veteran wore shoe inserts.  Gout of the right knee, left knee, and right great toe was diagnosed and the examiner opined that these conditions were service-related.  There were no complaints, findings or diagnoses made relating to the left foot scar.

In September 2009, the Veteran underwent an examination for VA purposes conducted by QTC.  He gave a history of a left foot scar resulting from surgery which took place in 2005.  The Veteran reported that his foot was painful when walking and putting shoes on.  He mentioned that he had to be careful when walking due to pain.  Examination revealed a linear scar on the medial left foot measuring 10.5 cm x .3 cm.  The scar was not painful on examination.  There was no evidence of skin breakdown, inflammation, edema, keloid formation, or disfigurement.  There was no limitation of function due to the scar and it did not limit motion.  It was notes that the scar was superficial with no underlying tissue damage.  Surgical scar of the left foot was diagnosed. 


Analysis

The Veteran contends that an initial evaluation in excess of 10 percent is warranted for his service-connected post-surgical scar of the left foot.  

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in this case, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


The Board notes that the regulations pertaining to rating skin disabilities, including scars, were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

The Veteran's service connection left foot scar was assigned an initial 10 percent evaluation under Diagnostic Code 7804, effective for the entirety of the appeal period extending from June 5, 2006.  A 10 percent rating is the maximum rating possible for a painful, superficial scar.  See 38 C.F.R. § 4.118, DC 7804 (in effect prior to October 23, 2008).  That criteria has already been met in this case.  

The Board notes that a 10 percent evaluation is also the maximum assignable under diagnostic codes 7802 (scars other than the head, face, or neck that are superficial and do not cause limitation of motion), and 7803 (superficial unstable scars).  Hence, there is no basis for the assignment of an increased rating under those codes.  In order to receive a rating higher than 10 percent for a scar that is deep or that causes limited motion, the area affected would have to exceed 12 square inches; the Veteran's left foot scar as measured upon examination conducted in 2009 was well under that size.  38 C.F.R. § 4.118, Diagnostic Code 7801.

A rating by analogy under Diagnostic Code 7806, for dermatitis or eczema, has also been considered.  Under Diagnostic Code 7806, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Higher ratings are available for more disabling dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

In this case, there is no indication that an evaluation in excess of 10 percent is warranted under code 7806.  Significantly, the scar at issue is limited to the medial left foot; as such, the affected area could not possibly amount to 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected.  Further, there is no indication that scar has been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, at any point during the appeal period. 

Having considered other possibilities, the Board also concludes that a higher evaluation is not warranted under DC 7805, based on limitation of function of the affected part.  Essentially, the only lay and clinical symptomatology associated with the scar which has been identified is pain and tenderness, manifestations for which compensation is already in effect.  Moreover, upon examination of 2009, the examiner specifically reported that there was no limitation of function or motion attributable to the scar.  

Consideration has also been given to whether higher disability ratings are possible under any alternate diagnostic codes pertaining to rating foot disabilities, but finds that they are not.  The Veteran is not shown to have any impairment of either foot such as flat foot, claw foot, malunion or nonunion of the tarsal or metatarsal bones, attributable to the left foot scar.  Thus, a higher evaluation under any of the potentially applicable diagnostic codes pertaining to the foot, including Diagnostic Codes 5276, 5278, or 5283 are not proper.  Finally, there is no basis for the assignment of an increased evaluation under code 5284.  In this regard, a moderately severe foot injury associated with the left foot scar is simply not shown, nor is the left foot scar comparable to a moderately severe foot injury.  

In summary, the preponderance of the evidence weighs against the assignment of an initial rating in excess of 10 percent, for a service-connected post-surgical scar of the left foot for any portion of the appeal period.  See Fenderson, 12 Vet. App. at 119.  Accordingly, the claim must be denied.


Extraschedular Consideration

The United States Court of Appeals for Veterans Claims (Court) recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of his left foot scar cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Board finds that the rating criteria adequately account for the symptomatology associated with the Veteran's left foot scar for the entire period of time during the pendency of this appeal.  This disability has been found to be productive of pain and tenderness without indications of causing any limitation of motion or function.  These manifestations are contemplated in the pertinent rating criteria and by the assignment of an initial 10 percent evaluation.  Thus, the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of an extraschedular rating is, therefore, not warranted.

The Court has also recently held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable.  In this case, the Veteran has not claimed that his service-connected left foot scar prevents him from working, and the evidence does not reflect the same.  Thus, a claim for TDIU has not been raised in this decision as there is no cogent evidence of unemployability.


ORDER

An initial rating in excess of 10 percent for a service-connected surgical scar of the left foot secondary to service-connected bilateral fasciitis, status post left plantar fasciectomy, with heel spur resection and right great toe gout, is denied.


REMAND

The Veteran seeks increased evaluations for bilateral knee disorders with gout as well as for bilateral fasciitis, status post left plantar fasciectomy, with heel spur resection and right great toe gout.  The Veteran maintains that separate evaluations are warranted for gout, and has also asserted that a new VA examination is warranted in this case.  As will be explained herein, additional development is required in this case prior to the adjudication of the Veteran's increased rating claims.  

The most recent VA examination assessing the Veteran's knee disorders and bilateral fasciitis, with gout, was conducted in September 2009.  The Veteran and his representative maintain that this examination is too old to accurately assess the symptoms and level of disability associated with the Veteran's aforementioned service-connected conditions.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's disorders would prove helpful in adjudicating the merits of the claim.  Thus, a new and contemporaneous VA examination should be administered to determine the manifestations and level of severity associated with the service-connected bilateral fasciitis with right great toe gout, as well as the service-connected knee disorders with gout.  See 38 C.F.R. § 3.159 (2009); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

In addition, the Veteran has maintained that as manifestations of gout have been associated as part and parcel of his service-connected bilateral fasciitis and knee disabilities, gout should be rated separately and independently.  Pursuant to the applicable rating criteria provided below, gout may be, but is not always a separately ratable manifestation.

Under 38 C.F.R. § 4.71a, DC 5017 (2011), gout will be rated under 38 C.F.R. § 4.71a, DC 5002 (2011).  Pursuant to this code, a 100 percent rating is warranted for rheumatoid arthritis (atrophic) as an active process with constitutional manifestations associated with active joint involvement, totally incapacitating.  When less than the criteria for a 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times per year or a lesser number over prolonged periods, a 60 percent rating may be assigned.  With symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year, a 40 percent rating evaluation may be assigned.  One or two exacerbations per year in a well-established diagnosis warrant a 20 percent rating.  Alternatively, chronic residuals can be rated based on limitation of motion, with a 10 percent assigned for limited motion which is noncompensable under the appropriate rating codes for the joints.  See 38 C.F.R. § 4.71a, DC 5002. 

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, and the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  See 38 C.F.R. § 4.71a, DC 5002.

Unfortunately, the most recent VA examination of record provided in September 2009, failed to provide detailed information relating to the Veteran's gout, which could establish whether a separate evaluation is warranted in conjunction with the Veteran's service-connected bilateral fasciitis with right great toe gout, or with either or both of his knee disorders.  On remand, the examiner will be asked to provide comments concerning the rating criteria under DC 5002, such as whether there are active rheumatoid arthritis processes and the frequency of incapacitating exacerbations, if any.  Further, since it is unclear if the gout of the right great toe and knees was an active or inactive process for the entire period on appeal, additional information is necessary.  Therefore the Board must remand the claim for an additional VA examination and opinion to address these matters.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (A medical opinion is adequate if it describes the disability in sufficient detail so that the Board's evaluation is a fully informed one).

The Board also notes that additional evidence, both VA and private, was added to the file subsequent to the issuance of the most recent SSOC in October 2009.  It appears that some, but possibly not all of the newly presented evidence, was accompanied by a waiver.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of another SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  On remand, the RO should readjudicate the claims upon consideration of evidence added to the file since the SSOC issued in October 2009.

In addition, it appears that the Veteran receives ongoing treatment for gout, his knee disorders, and bilateral plantar fasciitis through both VA and private facilities.  VA treatment records current to April 2010 are on file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records dated from April 2010, forward.  See 38 U.S.C.A. § 5103A (b-c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).  Evidence on file also reveals that the Veteran receives private treatment for his service-connected conditions through Patient First Medical Center.  Records from that facility are current to March 2010; accordingly subsequent medical records from that facility will be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his increased rating claims for bilateral knee disorders with gout, and for bilateral fasciitis with right great toe gout, that have not yet been associated with the claims folder.  Appropriate steps should be taken to obtain any identified records.

In addition, all available VA treatment records, assessments and examination reports dated from April 2010, forward, should be requested and associated with the claims file.  The Veteran's updated medical records from Patient First Medical Center dated from March 2010 forward should also be requested.  All records and responses received should be associated with the claims file.

2.  The Veteran should be afforded a new VA orthopedic examination to ascertain the current manifestations and severity associated with his bilateral knee disabilities with gout.  The examiner should review the claims file prior to examination and indicate that this was done in his or her report.  The Veteran's lay complaints and symptoms associated with the service-connected knee disorders should be documented for the record in the examination report.  All symptoms and functional effects of the Veteran's bilateral knee disorders with gout should be set forth in detail

a.  With respect to the knee disabilities, the VA examiner shall arrange for X-rays films of the knees to determine if there is arthritis associated with the service-connected bilateral knee disabilities.  All other necessary testing and studies, including range of motion studies (measured in degrees, with normal range of motion specified), shall be conducted in conjunction with the examination.  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the knee is used repeatedly over a period of time.  

The examiner should also specify whether the Veteran has any instability and/or subluxation in the knees and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.  The examiner should further comment on the presence and extent of any ankylosis.  If an opinion cannot be rendered in response to these questions, the reason therefore should be explained.  

b.  The examiner is further asked to ascertain whether the Veteran has gout associated with his right and left knee disabilities.  The examiner is requested to address whether (i) the Veteran's left and right knee gout (if shown) has been an active process or an inactive process with chronic residuals, and (ii) whether the condition has otherwise changed (worsened, improved, stayed the same) during the period dating from November 2006 to the present (for purposes of providing evidence as to whether staged/increased or separate ratings may be warranted).

For any time during this period in which the examiner determines that the Veteran's gout of either or both knees has been an active process, the examiner is requested to describe the impairment of health experienced by the Veteran as a result of this, as well as indicating the frequency of incapacitating exacerbations of this condition. 

For any time during this period in which the examiner determines that the Veteran's gout of either or both knees has been an inactive process with "chronic residuals", the examiner is requested to describe any chronic residuals noted in the record.

c.  A complete rational for all opinions should be provided by the examiner and conclusions expressed in a typewritten report.

3.  The Veteran should be afforded a new examination to ascertain the current manifestations and severity associated with his bilateral plantar fasciitis with gout of the great right toe.  The examiner should review the claims file prior to examination and indicate that this was done in his or her report.  The Veteran's lay complaints and symptoms associated with this service-connected disorder should be documented for the record in the examination report.  All symptoms and functional effects of the Veteran's bilateral plantar fasciitis should be set forth in detail.  The examiner should specifically comment on the degree of pronation that is present, if any; whether there is tenderness of the plantar surfaces of the feet; and whether there is marked inward displacement and spasm of the tendo Achilles on manipulation.  The examiner should explain to what degree, if any, the Veteran's foot symptoms are treatable with orthopedic shoes or appliances, and should specify any such shoes or appliances that he is using.

Additionally, to the extent possible, the examiner should attempt to distinguish the symptoms of the Veteran's bilateral plantar fasciitis from any unrelated foot disorders that the Veteran may have.  If any disorders of the feet other than bilateral plantar fasciitis are diagnosed, then the examiner should explain whether such disorder(s) is/are due to, or a component of, the Veteran's service-connected bilateral plantar fasciitis.

b.  The examiner is further asked to ascertain whether the Veteran has gout of the right great toe associated with bilateral plantar fasciitis.  The examiner is requested to address whether (i) the Veteran's right great toe gout (if shown) has been an active process or an inactive process with chronic residuals, and (ii) whether the condition has otherwise changed (worsened, improved, stayed the same) during the period dating from November 2006 to the present (for purposes of providing evidence as to whether staged/increased or separate ratings may be warranted).

For any time during this period in which the examiner determines that the Veteran's gout of the right great toe has been an active process, the examiner is requested to describe the impairment of health experienced by the Veteran as a result of this, as well as indicating the frequency of incapacitating exacerbations of this condition. 

For any time during this period in which the examiner determines that the Veteran's gout of the right great toe has been an inactive process with "chronic residuals", the examiner is requested to describe any chronic residuals noted in the record.

c.  A complete rational for all opinions should be provided by the examiner and conclusions expressed in a typewritten report.

4.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence (to include that added to the record since the SSOC issued in October 2009).  Readjudication of the claims should include consideration of whether staged ratings and/or an extraschedular evaluation is warranted, and should also reflect consideration of whether separate evaluations are warranted for gout of the right great toe, right knee and/or the left knee.  If any determination remains unfavorable to the appellant, he should be provided with an SSOC and should be given an opportunity to respond to it.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


